Case 4:19-cv-10996-MFL-RSW ECF No. 21 filed 07/08/20         PageID.705    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TALETHA MICHELLE COUSINS,

       Plaintiff,                                    Case No. 19-cv-10996
                                                     Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

       ORDER (1) GRANTING IN PART PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT (ECF No. 15), (2) DENYING DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT (ECF No. 18), AND
            (3) REMANDING THIS ACTION FOR FURTHER
                  ADMINISTRATIVE PROCEEDINGS

       In this action, Plaintiff Taletha Michelle Cousins challenges the denial of her

application for Disability Insurance Benefits. (See Compl., ECF No. 1.) Cousins and

Defendant Commissioner of Social Security have now filed cross-motions for

summary judgment. (See Mots., ECF Nos. 15, 18.)

       On May 20, 2020, the assigned Magistrate Judge issued a Report and

Recommendation in which he recommended that the Court grant Cousins’s motion

in part, deny the Commissioner’s motion, and remand this action to the

Commissioner for further administrative proceedings (the “R&R”). (See R&R, ECF

No. 20.) At the conclusion of the R&R, the Magistrate Judge informed the parties


                                          1
Case 4:19-cv-10996-MFL-RSW ECF No. 21 filed 07/08/20         PageID.706    Page 2 of 3




that if they wanted to seek review of his recommendation, they needed to file specific

objections with the Court within fourteen days. (See id., PageID.702-703.)

      Neither party has filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because the parties have not filed any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommendation to grant

Cousins’s Motion for Summary Judgment in part and deny the Commissioner’s

Motion for Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) Cousins’s Motion for Summary

Judgment (ECF No. 15) is GRANTED IN PART as set forth in the R&R, (2) the

Commissioner’s Motion for Summary Judgment (ECF No. 18) is DENIED, and (3)

this action is REMANDED to the Commissioner for further administrative

proceedings consistent with the R&R and this order.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2020
                                          2
Case 4:19-cv-10996-MFL-RSW ECF No. 21 filed 07/08/20        PageID.707    Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2020, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
